Moore, J.
The only question in controversy is whether the offices of county clerk and supervisor of a township may be held by one person at the same time. Thomas Sheridan, while holding the office of county clerk, was elected supervisor of the township of Vienna in the spring of 1896, and entered upon the duties of the office of supervisor. The board of supervisors refused to *19recognize Mr. Sheridan as supervisor, and he seeks by his cross-petition to have them compelled to recognize him. It is admitted by counsel that the statutes of the State do not in express terms forbid one person from holding the two offices, but it is insisted that the duties of the two offices are so conflicting that one person ought not to be allowed to hold them both upon the ground of public policy. No decision is cited by counsel directly bearing upon the case presented, but in a very able brief, presented by the counsel for the board of supervisors, our attention is called to all the provisions of the statute which tend to show conflicting interests between the holders of the two offices.
It is not necessary, in the disposition of the case, to decide whether the duties of the two offices are so inconsistent as to make it impossible for one person to hold both offices at the same time. The respondent has accepted the office of supervisor, and entered upon its duties. The rule is well settled “that he who, while occupying one office, accepts another incompatible with the first, ipso facto vacates the first office.” It follows that the board of supervisors must recognize the respondent as a supervisor. The writ of mandamus will issue as prayed in the cross-petition.
The other Justices concurred.